Citation Nr: 0906949	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-15 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sanjum Punia, Law Clerk


INTRODUCTION

The veteran had active service from October 1953 until 
October 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  Specifically, more information is necessary 
to determine whether the Veteran's diabetes mellitus type II 
can be presumed to have been caused by herbicide exposure.  
Herbicide exposure is presumed if military records reflect 
service in the Republic of Vietnam.  Specifically, if records 
indicate that the Veteran was, in fact, in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, then he may qualify for the service 
connection presumption for diabetes mellitus type II under 38 
C.F.R. § 3.307(a)(6) and 38 C.F.R. § 3.309(e).  

The evidence presently of record shows foreign service, but 
does not establish in-country service in the Republic of 
Vietnam.  However, the Veteran contends that he participated 
in missions involving secret security clearance, during which 
he did set foot in Vietnam.  He described the mission as 
"Lucky Tiger."  He further stated that he was assigned to 
the 56th Combat Support Group and worked with the 606th Air 
Commando Squadron from 1967 until 1968.  He explained that 
the units were classified as top secret and that they used 
the Mekong River to pass into the Republic of Vietnam.  

An AF Form 899 indicates that the Veteran served in the 56th 
combat support Gp, PACAF, as well as the 606th Air Commando 
Squadron.  The records further indicate M-16 training and, 
significantly, revealed secret security clearance.  Also of 
record are articles in support of his claim that units from 
Thailand ran missions into Vietnam.  

Based on the foregoing, the evidence of record appears to 
lend support to the Veteran's contentions of participation in 
secret operations.  Therefore, it is determined that an 
attempt should be made to further determine whether the 
Veteran can be shown to have entered the Republic of Vietnam 
during active service.
  
Accordingly, the case is REMANDED for the following action:

1.  Contact appropriate authorities to 
obtain the Veteran's personnel file.  
Additionally, request available unit 
records from the 56th combat support Gp, 
PACAF, as well as from 696 Air Commando 
Squadron (PACAF).  
  
2.  Thereafter, readjudicate the issue on 
appeal and consider all evidence received 
since issuance of the most recent 
Supplemental Statement of the Case. If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative must be furnished a 
supplemental statement of the case and be 
provided an opportunity to respond. 
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




